 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     CARPENTERS HEALTH AND SECURITY )
 8   TRUST OF WESTERN WASHINGTON,           )
     et al.,                                )
 9                                          )               Case No. MC19-0109RSL
                           Plaintiffs,      )
10              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
11   IGNACIO MEJIA,                         )               GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     ALASKA USA FEDERAL CREDIT UNION, )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiffs’ “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Ignacio Mejia, has a substantial nonexempt
18
     interest and which may be in the possession, custody, or control of the garnishee, Alaska USA
19
     Federal Credit Union. The Court having reviewed the record in this matter, it is hereby
20
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiffs’
21
     counsel on August 20, 2019, at Dkt. # 1-4.
22
23
           Dated this 22nd day of August, 2019.
24
25                                            A
26                                            Robert S. Lasnik
                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
